Citation Nr: 0912391	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  05-06 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Dan Brook, Counsel







INTRODUCTION

The Veteran had active service from February 1974 to November 
1980.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  In December 2007 the case was remanded to the RO 
for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the instant case, there are two mental health opinions of 
record pertaining to whether the Veteran has PTSD related to 
reported sexual and physical abuse in service.  A December 
2004 VA opinion from Dr. Howsepian indicates that the Veteran 
does have significant chronic PTSD relating to military 
sexual trauma and physical abuse incurred in service.  In 
contrast, a November 2008 private psychological evaluation 
from Dr. Ventner shows diagnoses of bipolar disorder and 
personality disorder and does not show a diagnosis of PTSD.  
Neither of these opinions appears to be based on a complete 
review of the record.  There's no indication from the record 
that Dr. Howsepian reviewed any part of the record other than 
records of treatment with which he was involved.  Further, 
although Dr. Ventner clearly did review the claims file, it 
does not appear that he reviewed two key service treatment 
records (one from August 1979 and one from March 1980), both 
of which document suicidal gestures made by the Veteran in 
service.     

This case involves the threshold question of whether the 
Veteran has PTSD and also the additional question of whether 
the record shows a behavioral change by the Veteran, which 
might service as corroborative evidence of a sexual or 
physical assault in service.  38 C.F.R. § 3.304(f)(3).  
Consequently, a psychiatric examination and opinion based on 
a complete review of the claims file (including the August 
1979 and March 1980 mental health records from service is 
necessary prior to final adjudication of this claim.  In this 
regard, the Board notes that the initial December 2007 Remand 
did request that a psychiatrist provide an opinion as to 
whether the Veteran has PTSD related to assault in service.  
Thus, on Remand, the necessary examination and opinion should 
be provided by a psychiatrist.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to 
identify all sources of treatment or 
evaluation she has received for 
psychiatric disability since December 2004 
and should secure copies of complete 
records of the treatment or evaluation 
from all sources identified.

2.  The RO should arrange for a VA 
examination by a psychiatrist to determine 
whether the Veteran currently has PTSD 
related to sexual and/or physical assault 
in service.  The Veteran's claims folder 
(including the August 1979 and March 1980 
mental health records from service, the 
additional service treatment records, post 
service mental health treatment records, 
the December 2004 and November 2008 
opinions, and the Veteran's post service 
accounts of the trauma she incurrred in 
service) must be reviewed by the examiner 
in conjunction with the examination.  The 
examiner should discuss whether the 
Veteran's current psychiatric 
symptomatology warrants a diagnosis of 
PTSD.  The examiner should also provide an 
opinion as to whether it is at least as 
likely as not (i.e. a 50 percent chance or 
better) that entries in the service 
treatment records (to specifically include 
the August 1979 and March 1980 mental 
health records) and/or the service 
personnel records demonstrate behavior 
changes subsequent to the Veteran's 
entrance into service indicating that a 
sexual or physical assault occurred in 
service.   The examiner should explain the 
rationale for all opinions given.  

3.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
James L. March  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




